Tuesday        5th

          December, 2000.


Dennis M. Williams, s/k/a
 Dennis Muhammed Williams,                                    Appellant,

against      Record No. 1038-99-3
             Circuit Court Nos. CR96000902-00 and
                                CR97000392-00

Commonwealth of Virginia,                                     Appellee.



                          Upon a Rehearing En Banc

   Before Chief Judge Fitzpatrick, Judges Benton, Coleman, Willis,
     Elder, Annunziata, Bumgardner, Frank, Humphreys and Clements


             Rickey G. Young for appellant.

             Richard B. Smith, Senior Assistant Attorney
             General (Mark L. Earley, Attorney General,
             on brief), for appellee.


          A panel of this Court reversed that part of the judgment of

the trial court with regard to appellant's conviction of possession

of more than five pounds of marijuana with intent to distribute

(CR96000902-00).     See Williams v. Commonwealth, 32 Va. App. 554, 529
S.E.2d 799 (2000).    We stayed the mandate of that decision and

granted rehearing en banc.

          Upon rehearing en banc, the judgment of the trial court

with regard to that conviction is affirmed without opinion by an

evenly divided Court.    The appellant shall pay to the Commonwealth of
Virginia thirty dollars damages.   Accordingly, the opinion previously

rendered by a panel of this Court on June 13, 2000 is withdrawn, and

the mandate entered on that date is vacated.

          Chief Judge Fitzpatrick, Judges Benton, Coleman, Willis and

Elder voted to reverse the judgment of the trial court and remand for

a new hearing.

          Judges Annunziata, Bumgardner, Frank, Humphreys and

Clements voted to affirm the judgment.

          Appellant did not challenge on appeal that part of the

judgment pertaining to appellant's conviction of failure to appear

(CR97000392-00).

          The Commonwealth shall recover of the appellant the amount

previously awarded to Mark T. Williams, Esquire, for his

representaiton of appellant, counsel's costs and necessary direct

out-of-pocket expenses, and the fees and costs to be assessed by the

clerk of this Court and the clerk of the trial court.

          This order shall be published and certified to the trial

court.

Costs due the Commonwealth
 by appellant in Court of
 Appeals of Virginia:

    Attorney's fee   $725.00    plus costs and expenses

                             A Copy,

                                 Teste:

                                          Cynthia L. McCoy, Clerk
                                 By:

                                          Deputy Clerk
                                   -2-